Citation Nr: 1620986	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  06-12 149	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to April 1981.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

The Veteran was afforded a Board hearing in October 2008 that was presided over by an acting Veterans Law Judge who is no longer employed by the Board.  In October 2014, the Board remanded the case to afford the Veteran an opportunity for a new hearing before the Board, and the Veteran withdrew his prior request for a new Board hearing in December 2015.  Nevertheless, the Board notes that given that the Veteran has withdrawn his appeal, as discussed below, the Veteran need not be afforded another hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for entitlement to a TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board acknowledges that the Veteran's representative submitted an Appellant's Post-Remand Brief in May 2016 regarding this appeal.  However, the Veteran has withdrawn this appeal in a January 2016 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


